ORDER
GARY P. SULLIVAN, Chief Justice.
Respondent/Appellant Terry Boyd petitions this Court for a stay of the Petition for Injunction filed by, citing a denial of due process resulting from an alleged judicial bias and a failure of proper notice and opportunity to be heard. The petition is denied for the following reasons:
1. The petition herein is not ripe for appellate review. (See Rule 6, RULES OF PROCEDURE LX THE COURT OF APPEALS, copy attached to this order.)
2. The petition fails to alleged that the relief sought herein was first sought in the Tribal Court. (See Rule 5, RULES OF PROCEDURE IN THE COURT OF APPEALS,)
3. The petition fails to show that all parties of record were given proper notice of this petition. (See Rule -l, RULES OF PROCEDURE IN THE COURT OF APPEALS,)
4. Based upon the papers filed by Appellant, this Court could not determine whether the Fort Peck Tribes were made a party to this action. As an advisory to the litigants, and in the interest of judicial economy, we note that in any action that seeks to restrain an officer of the Fort Peck Tribes, acting in an official ca*143pacity, the Fort Peck Tribes would be a necessary party to that action
The Clerk is ordered to mail a copy of this Order, with a copy of RULES OF PROCEDURE IN THE COURT OF APPEALS, to each party of record.